Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Laurie Schmehl appeals from the district court’s order denying relief in her employment discrimination action. We have reviewed the record before this court as well as the briefs filed by the parties and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Schmehl v. U.S. Airways, Inc., No. 3:11-cv-00183-GCM (W.D.N.C. Aug. 30, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.